CaEes 7/1 BerrO0ALIOKMK DdocumenttL70s Filelc0S4034221 Pagecllob1166
1 i I b fe ki vi | .

I
UNITED STATES DISTRICT COURT 4! SEP oy vugg [PE
SOUTHERN DISTRICT. OF NEW YORK Lo.

 

COPS

sal L ‘ :

‘

UNITED STATES OF AMERICA,

7 tse tae eee,

Case No. 16 Cr, 420 (KMK)} ; wee

Vv.

ANTON SALJANIN,
Defendant.

MOTION FOR COMPASSIONATE RELEASE PURSUANT TO 18 U.S.C, 3582(c)(1)(A)

Defendant, ANTON SALJANIN, pro se, respectfully moves this Court to grant him compassionate release and a
reduction in sentence pursuant to 18 U.S.C. 3582(c)(1)(A), the serious public health and epidemiological concerns
regarding the transmission of COVID-19 In an Institutional setting combined with his underlying medical conditions
of hypertension, the conditions of confinement which makes him vulnerable to severe complications or death.
Defendant asks the Court to impose a modified sentence of time served, and or alternatively time served and
substitute the rest of his term for supervised release with a condition of home confinement.

|. Factual Background

On July 6, 2016 the Defendant pleaded guilty to one count of conspiracy to commit theft from an interstate
shipment, a violation of 18 U.S.C, 371 and 18 U.S.C. 659, and a substantive count, theft from an interstate

shipment pursuaat to 18 U.S.C, 659 pursuant to a writtén plea agreement.

“On July 16, 2018 the Court sentenced the defendant to 48 months imprisonment followed by three years of
supervised release, restitution and forfelture of $989,434.15 and a $100 special assessment. Defendant Is serving
that sentence at FCI Allenwood Low and has a projected release date of March 2, 2022.

Defendant did not pursue any direct appeal or any post conviction motions. - )

in April, 2020 Defendant submitted a request to the Warden for compassionate release. The Warden
subsequently denied the request, More than 30 days has elapsed since the request was made.

Allenwood's dorm-style structure renders it unable to implement or enforce social distancing. The COVID-19
virus, now a pandemic, is highly contagious, and can be transmitted by asymptomatic, but Infected individuals. .
There is much that fs unknown about the virus and It continues to.change and mutate. Those who have certalh
underlying medical conditions could experience complications ranging significant medical Intervention and likely
to die. The BOP lacks adequate tests to determine If inmates have COVID-19, In the housing unit inmates
are using 8 working shows, 6 urinals, and 6 toilets for an institution that is overcrowded by 30% who use the
same sinks further demonstrate the inability to implement and protect effective soclai distancing or other
prophylactic mitigation. The Bureau of Prisons response to the COVID-19 pandemic has failed miserably. As of
the date of this motion 116 inmates died, staff infections are up 14% and COVID-19 has reached 114 out of the
122 institutions Including Allenwood Low. Breakouts of COVID-19 was reported at neighboring Lewisburg In which
51 inmates are Ill, Loretto 34 inmates are fil. At Alenwood Low one inmate thus far has a laboratory confirmed
positive test for COVID-19 thal resulted from the Bureau of Prisons transferring prisoners in between institutions
despite the stay in place order and It's claimed response, A CNN report branded Seagoville ‘the hardest hit federal
prison in the U.S. where more than 1300 of the roughly 1750 prisoner have tested positive for the virus, CNN,
inside the federal prisons who where three out of every four inmates have tested positive for coronavirus (Aug. 9).

At FCI Miami, in Florida, nearly half of the inmates reportedly have tested positive. Kareen Troitina, the FCi
Miami corrections union president told ABC News that the virus was spread by one employee to inmate at {the

 

 
Cate 7 Ber OOP KK DotumerbtiY28 Filec0S4038201 Faege220bf 66 .

 

facility and, within a day the cases went from one to four. ABC News, As coronavirus spreads through nations
falls and prisons (Aug. 6}. This occurred despite the Bureau of Prisons screening practices.

. ' i
On August 18, 2020 while inspections of the institution was going on by outside officials, the Allenwood —
Associate Wardens (as there is no Warden currently present at the institution since April 15, 2020) became aware
that a staff member at thelr warehouse tested positive. That staff member had contact with several Inmates, who
in turn had contact with inmates other inmates on the compound. The staff withheld the Information fo avoid
scrutiny during the inspections. These actions demonstrate the lack of concern by the institution staff over the
health and safely of the inmate population. -

The Defendant suffers from hypertension which according to the CDC Is at risk of catching and contracting —
COVID-19 combined with the conditions of confinement will result in death or serious and severe outcomes If
contracted supported by multiple medical studies.

The Defendant asks the Court to grant him compassionate release and reduce his sentence to time served or
alternative, time served with the remainder of his sentence on supervised release with a condition of home
confinement.

 
(GREET IB ct OOO KAK DdotumenttL708 Ailéed094028221 Pagecabil 66

 

face ee ee tee eee ee Fe

While the Bureau of Prisons ("BOP") reports that there has yet to be an Inmate diagnosed with the
coronavirus at the facility, as of July 21, 2020, only 72 of the 1,077 [ 1} Inmates had been tested for
COVID-19. [2 ]. Despite it's action plan another outbreak occurred at FMC Carswell and Seagoville.
(See News Attachments). Allenwood already had a run in with the Coronavirus in January, 2020 when
an unknown virus penetrated the institution's walls that caused a Jock down. inmates experience
similar symptons tot he coronavirus despite the Institution staff calling it a "GI Iliness" or "noro virus."

Nationwide, 122 inmates have died of the coronavirus while in the custody of the Bureau of Prisons.
Over of 10,700 inmates have contracted COVID-19 In the custody of the BOP and continues to grow.
As of July 2, 2020 the rate of infection within the BOP was 4.704% which Is 5.82 times higher than that
of the United States at large. See Charts below. Allenwood reported it's first coronavirus case on August 4,
2020. id. Some of the institution's staff have refused to be tested but are being allowed to work even
though they have come into contact with individuals with the virus because they do not want to loose 14
days of work, A second positive test of staff was detected at the Allenwood warehouse where that staff
had contact with at least 6 Inmates who entered into the Institution and had contact with hundreds of
inmates. Since the test was not laboratory confirmed, it has not been reported as per BOP policy.

, COVID-19 Rate of Infection for Various Populations

 

infection Rate as
_ Infestlons/ Percent of
Location Cases .  Papulation 1,000 People Population
BOP Imprisoned

Population 6,863(3]  144,776[4] . 47,40 4.7404%
United States 2,724,640 329,886,925: 8,26 0.8259%
China 64,825 1,394,015,977 0.06 0,0061%
Italy 240,961 62,402,659 3.86 0.3861%

 

 

 

 

’ BOP has an infection rate of X times higher
Compared ta the U.S. 5,82 :
Compared to China 779.04

Compared to Italy 12,28

 

See hilps:/Awww. bop.gov/locations/institutions/alf/.

See https:/www.bop.gov/coronavirusi, last accessed on July 21, 2020.
id.
id.

Includes the number of BOP inmates who have tested positive for COVID-19, the number of BOP inmates
who have recovered, and the number of BOP inmates who have died from COVID-19. Numbers obtained.
from www.bop.gov/coronavirus on a daily basis. There Is good reason to belleve that the numbers
reported by the BOP understate the actual number of tested postiive cases. Compare M. Licon-Vitale,
MCC Ward, and D. Edge, MDC Warden, Response to EDNY Administrative Order, 2020-14 (Apr. 7, 2020)
at hitps://www.nyed.uscourts.gov/pub/bop/MDC_20200407+0420057 pdf (3 positive Inmates at MDC
Brooklyn) with COVID-19 Cases Federal Bureau of Prisons (Apr. 7, 2020) at www.bop.gov/coronavirus

(2 positive inmates at MDC Brooklyn), U.S. v, Shkreli, 15-cr-1637 (KAM) (S.0.N.Y. 2020} BOP Brief
conceded 2 deaths at Allenwood which Is not reported on It's website due to COVID-19.

oo of ow ho

6
Numbers obtained on 7/2/2020 at 5:13pm from https:/Avww.coronavirus.|hu.edu/map.html.

 

 

 
CBRE UREA KA DeetumerntLy(s FllxedoOM27721 Ragect4obiLs6

 

e

I. The First Step Act Grants the Court Broad Authority to Modify Defendant's Sentence
to Home Confinement. !

The First Step Act of December 2018 grants the Court broad authorily to correct or modify a sentence
upon reconsideration of the 18 U.S.C, 3553(a) sentencing factors when "extraordinary and compelling"
reasons so warrant. Defendant moves the Court to convert his incarceration to a term of home
confinement as a special condition of supervised release that will expire on Mus. 3 2022. upon an
amended Judgment. See 18 U.S.C. 3582(c)(1})(A)(1). A defendant can seek recourse to the courts after
there has been a lapse of 30 days fram the Warden's receipt of the request. |

"A court may then-'reduce the term of imprisonment after finding that ‘extraordinary and compelling -
reasons watrant such a reduction’ and ‘such a reduction is consistent with applicable policy statements
issued by the Seritencing Commission." United States v. Ebbers, 2020 WL 91399, at “4, 02-CR-1144(VEC)
(ECF No. 384) (8.0.N.Y, Jan. 8, 2020). “In making its decision, ‘a court must also consider "the [sentencing]
factors set forth In section 3663(a) to the extent that they are applicable,"" Jd. (quoting 18 U.S.C,

3682(c)(1)(A)).

Courts have noted that the Sentencing Commission's applicable policy statements on what constitutes
"extraordinary and compelling reasons" to warrant a sentence reduction Is anachronistic, bacause it has not
been updated since passage of the FSA, but the courts continue to be guided by the Sentencing Commission's
descriptions of "extraordinary and compelling reason." See, e.g. Ebbers, 2020 WL 91399, at *4 (S.D.N.Y.

Jan. 8, 2020); United States v. Asaro, 17-cr-127 (ARR), 2020 WL 1899221, at *4 (E.D.N.Y. Apr. 17, 2020).

That satd, the:

Sentencing Commission's statements do not constrain the court's Independent assessment of whether
“extraordinary and compelling" reasons, warrant a sentence reduction In fight of the First Step Act's :
amendments, United States v. Beck, 2019 WL 2716506, at *5-6 (M.D.N.C. June 28, 2019); see also Ebbers,
2020 WL 91399, at *4. Indeed, “the district courts themselves have the power to determine what constitute
extraordinary and compelling reasons for compassionate release.” United States v. Young, 2020 WL 1047815,

at *6 (M.D. Tenn. Mar. 4, 2020){collecting cases),
ll. Defendant Has Exhausted His Administratlve Remedies |

Defendant has exhausted his administrative remedies. The First Step Act ("FSA") expressly permits the
defendant to move this Court to seek compassionate release, by which this Court may reduce his term of
imprisonment upon an amended judgment. See 18 U.S.C 3582(c)(1)(A)(I). A defendant can seek recourse
through the court after either (1) the BOP declines ta file such a motion on his behalf; or (2) there has been
a lapse of 30 days from the Warden's receipt of the defendant's request, whichever !s earlier. Id. see also
United States v. Alam, No, 20-1298, 2020 WL 2845694, at *2 (6th Cir, June 2, 2020),

 
CREE TIBI KA DeetumerttlyO8 Allzed0O022221 Fagecccobis6

compassionate release have the option to take their claim to federal court within 30 days, no matter the
appeals available ta them.).

More than 30 days have elapsed since Defendant's request for compassionate release was recelved by the
BOP and was subsequently denied. Therefore, this Court has the authority to act to reduce Defendant's!

sentence based on compassionate release.

 

[ ] Numerous courts have found that courts have the power to waive exhaustion. See United States v.
Melanie Williams-Betbea, Dkt. No. 18 Cr, 78 (AUN) (SDNY June 2, 2020)(granting release to bribery/ fraud
defendant at Danbury with serious medical issues, waiving exhaustion); United States v. Alberto Pena,

No, 15 Cr. 651 (AUN), dkt. 340 (SDNY May 8, 2020)(granting release to 60-year old defendant with
hypertension and hyperlipidimla who was convicted of ylolent armed robbery and had served about 2/3 of
84 month sentence; court waived exhaustion); United States v. Gerard Scarpta, Dkt. No, 18 Cr. 578 (AUN)
(S.D.N.Y. Apr. 49, 2020)(finding court could waive exhaustion requirement and granting release}; United
States v. Wesam El-Hanafl, Dkt. No. 10 Cr. 162 (KMW), Dkt. No, 252 (S.D.N.Y. May 19, 2020}{releasing
defendant convicted of material support of terrorism who had around 33 months remaining on 15 year
sentence, based on hypertension and anti-phospholipid syndrome; walve exhaustion over government
objection); United States v. Jeffrey Musumeci, No. 07 Cr. 402 (RMB), Dkt, 58 (SDNY Apr. 28, 2020)
(granting release and waiving exhaustion requirements despite government objection); United States v.
Phillip Smith, No. 12 Cr. 133 (JFK), Dkt No, 197 (S.D.N.Y Apr. 3, 2020)(finding court could waive
exhaustion requirement and granting compassionate release’ United States v, Zukerman, No. 16 Cr. 194,
2020 WL 1659880, at *1 (S.D.N.Y. Apr. 3, 2020)(waiving exhaustion requirement over government objection
and granting release); United States v. Wilson Peréz, No. 17 Cr. 513 (AT), Dkt. No. 98 (S.D.N.Y. Apr. 4,
2020)(granting release based on health issues and finding court could waive exhaustion requirements;
government did not object based on defandant's medical condition); United States v. Sassine Razzouk, No.
11 Cr. 430 (ARR), Dkt. No 136 (E.D.N.Y. Apr, 19, 2020)(granting compassionate release following limited
remand from circuit and finding court could waive exhaustion); United States v. Willlam Sawiez, No, 08 Cr,
287 (ARR), Dkt. No. 66 (E.D.N.Y. Apr. 10, 2020)(granting release over government objection, waived
exhaustion); United States v. Gileno, No. 19 Cr: 161 (BAV), 2020 WL. 1916773, at *5 {D. Conn. Apr. 30,
2020)(finding that court can waive exhaustion requirement and granting compassionate release;
government did not object); United States v, Carl Logan, No, 12 Cr. 307, 308 (LEK), Dkt. No, 179 (N.D.NLY,
Apr. 22, 2020)(finding court could waive exhaustion requirement and granting release),

Even courts not granting compassionate release have found that courts have the power to waive
exhaustion in life threatening situations. United States v. Francisco Santibunez, 13 Cr. 912 (RUS)
(S.D.N.Y, July 6, 2020); United States v. Haney, No. 19 Cr. 544 (JSR), 2020 WL 1821988, at *2
(S.D.N.Y. Apr. 13, 2020); United States v. Russo, No. 16 Cr. 441 (LUL), 2020 WL 1862294, at *5-6
(S.D.N.Y. Apr. 14, 2020); United States v. Livingston, No. 18 Cr. 446 (ENV), 2020 WL 1905202, at *1
(E.D.N.Y. Apr. 17, 2020)("In the context of such extraordinary life-threatening circumstances, the crafting
of judge-made exceptions to a statutory exhaustion requirement is not only appropriate, but compelled by
the higher authority and God-made injunction to act, as the statute would otherwise permit, to save

human life."),

 
CaO 71 ct OUAOOKK Document 708 AléedcdeAIanHe1 Pagghoobias

 

I. Defendant Has Estabilshed Extraordinary and Compelling Reasons Warranting
His immediate Release

There can be no dispute that based on CDC guidelines, Defendant ts at higher risk for severe COVID-19
liiness because of his underlying medical conditions. The Department of Justice itself has conceded that
suffering from condittons on the CDC high-risk list amounts to extraordinary and compelling circumstances
under 18 U.S.C, 3582(c)(1){A)(i)._ in fillngs across the country, federal prosecutors have conceded that:

[The Department of Justice ("DOJ") has taken the position that inmates who suffer
from a conditton identified by the Center for Disease Control and Prevention

("CDC") as putting them at higher risk for severe illness from COVID-19 and who

are not expected to recover from that condition, present an "extraordinary and
compelling reason" to be considered for compassionate release-even If that condition
in ordinary times would not meet the terms of the palicy statement.

Wise v. United States, 18-Cr-72 (ELH), 2020 WL 2614816, at *7 (D. Md. May 22, 2020); Dkt Na. 185 at 1.

See also United States v. Wright, 17-CR-388 (TDC), 2020 WL 2571198, at *3 (D. Md. May 21, 2020)("The

Government now agrees, based on recent Department of Justice guidance, that Wright's diabetes condilion,

and perhaps other medical conditions she presently has, could constitute “extraordinary and compelling

reasons” under the circumstances of the GOVID-19 pandemic."}; United States v. Castaldi, 09-cr-59, Dkt.

No. 146 at 3 (N.D, il. May 18, 2020)("Given that defendant presents several CDC risk factors, as confirmed

by medical records ... and the presence of active COVID-19 cases at the institution where he is housed, the '
government agrees that he has presented an extraordinary and compelling reason allowing compassionate
release under 18 U.S.C, 3582(c)(1} and the applicable guideline policy statement, even If his condition in

ordinary times might not allow compassionate releass.")' United States v. Hird, 13-cr-39 (TJS), Dkt. No. 650

{E.D. Pa. May 19, 2020)(government concesslon that "the risk of GCOVID-19" to a vulnerable inmate "presenis “

a serlous physical or medical condition .., that substantially diminishes the ability of the defendant to .

provide self-care within the environment of a correctional factlity”).

. Defendant is at this heightened tisk while confined within the walls of FC} Alenwood Low where, despite

the lockdowns, inmates continue to share telephones, computer terminals, showers and toilets In
overcrowded housing units. The CDC has acknowledged that "there are many opportunities for COVID-19 to
be intraduced into a correctional or detention facility." Simply put, "there is a big difference between being
confined at a prison where one has no control over measures taken to guard against the COVID-19 virus and
beirig subject to home confinement where one can almost fully control all risks of exposure. United States v.
Vence-Small, 18-CR-31 (JAM), 2020 WL 2214226, at *3 (D. Conn. May 7, 2020). ‘Indeed, the lack of appropriate
protocols have allowed at least one report inmate at Allenwood Low to test positive for the virus. .

a. Defendant's Preexisting Conditions Render Him High Risk

Defendant is especially vulnerable to the deadly risks of COVID-19 because sclenilfic studies have
indicated that his preexisting conditions—all the more so, when taken together--Increase the risk of severe
Infection and worse outcomes if he were to contract the virus. In short, the conditions of confinement at
FCI Allenwood Low, significantly exacerbate the likelihood that he will contact COVID-19, which, given his

" vulnerability, may prove fatal, ,

[] Interim Guldance on Management of Coronavirus Disease 2019 (COVID-19) In Correctional and
Detention Facilities, Centers for Disease Controf and Prevention (Mar. 23, 2020), at
https:/Awww.cde.gov/coronavirus/2019-ncovw/downtoads/guidance-correctional-detention.pdf

[ ] See hitps:/Awww.cde.gov/coronavirus/2019-ncovineed-extra-precautlons/people-with-medical-

conditions. .htral
[] “The extraordinary and compelling reason need not have been unforeseen at the time of sentencing in

 

 
Crete 71S ar OUR KKK Dootumes (L728 File0SA03B221 Page? 7obt.66

(i). Hypertension

Defendant suffers from hypertension, a serious medical conditlon when combined with the COVID-19, his current
conditions of confinement and if he were to contract It would diminish his ability to provide self-care in a

‘correctional setting.

Since the beginning of the pandemic, hypertension has been identified as a common comorbidity of COVID-19,
increasing an Individual's vulnerability of suffering from severe itness or death. See, 6.g, Kulkarni, et al, COVID-19
and Hypertension, Joumal of Renin-Angiotensin-Aldosterone System (May 20, 2020),
https:/Awww journals.sagepub.com/doi/full/ 0. 1177/1470320320927851 (finding that amongst patients in China
and Italy, hypertension was the most common co-morbidily In patients who developed a serlous Illness fromthe
virus); Nadar, et. al., Managing Hypertension During the COVID-19 pandemic, Journal of Human Hypertension (May
14, 2020), hilps://dol.org/10.1038/s4137 1-020-0356-y (finding that "hypertension appears to be the most
prevalent comorbidity among patients admitted with COVID-19 present In at ieast 30 to 49 percent of them" and
that "hypertensive patients who developed COVID-19 are more likely to be admitted to hospital that normotensive
individuals"); Wel-jle Guan, et al., Comorbidity and its impacton 1890 patients with COVID-19 in China: A
Nationwide Analysis, European Respiratory Journal (May 14, 2020),
https://www.ncbi.nim.nih.gov/pme/articles/P MC7098485 (finding that patients with any comorbidily ylelded
poorer clinical outcomes and that one of the most common comorbidities was hypertension); Safiya Richardson, et
al., Presenting Characteristics, Comorbidities, and Outcomes Among 5700 Patients Hospitalized with COVID-19 In
- the New York City Area, JAMA (Apr. 22, 2020), https:/jamanetwork.com/ournats/jama/fullarticle/2765184

(finding that amongst patlents hospitalized in New York Gity, the mest common comorbidity was hypertension);
Hospitalization Rates and Characteristics of Patients Hospitalized with Laboratory-Confirmed Coronavirus Disease
2019, CDC {Apr. 17, 2020), hitps://www.cde.gov/mmwr/volumes/69/wrimm6915e3. html (finding that hypertension -
is the most common comorbidity amongst hospitalized COVID-18 patients in the United States, with nearly 50
percent of adults hospitalized suffering from hypertension); Report of the WHO-China Joint Mission on Coronavirus
Disease 2019 (COVID-19), https:/Awww.who.ini/docs/defauit-source/coronavirus/who-china-joint-misston-on-covid
-19-final-report.pdf (finding that patients with comorbidities had higher rates of death and one of the most common

comorbidity was hypertension).

Recent medical studies continue to highlight the correlation between severe illness fram COVID-19 and
hypertension. See e.g., et al., Association of hypertension and antihypertensive treatment with COVID-19 mortallly;
a retrospective observational study, European Heart Journal (June 5, 2020), https:/pubmed.ncbi.nim.nih.gow -
32498076 (concluding that "after adjustment for confounders (including age and other health condilions) and. .

“compared with non-hypertensive patients, the hypertensive patlents continue te demonstrate a two-fold relative

Increase in the risk of COViD-19 mortality"),

The World Health Organization (WHO) continues fa identify hypertension as a risk factor, Q & A: Older People
and COVID-19, WHO (last visited Aug. 4, 20200, https:/www.who.intlemergencles/diseases/novel-coronavirus-
207 9/question-and-answers-hub/q-a-detail/q-a-on-covid-19-for-older-people ("Older people and people of all ages
with pre-existing medical conditions (such as diabetes, high blood pressure, heart disease, lung disease, or cancer)

appear to develop serious illness more often than others"). .

Defendant has met his burden of showing extraordinary and compelling reasons justifying his early release, in
fact, courts have granted release to an Inmate whe suffered from hypertension. United States v. Gardner, Crim No.
JKB-09-0619, ECF No. 72 (D. Md, May 26, 2020); United States v. Whyte, Crim. No, RDB-10-0212, ECF No. 232 (D.
Md. July 6, 2020) (granting compassionate release fo an inmate sufferjng from hypertension and hyperlipidemia).

In a recent decision where the court granted compassionate release to an inmate who suffered from hypertension,
Judge Hazel noted a.decision from the Northern District of New York.where compassionate release was granted ta -
an Inmate with only hypertension. United States v. Cuevas, Crim. No. GdH-16-451, ECF No. 231 (D, Md. Aug, 3,
2020)(citing United States v. Salvagno, No. 5:02-CR-51, (LEK), 2020 WL 3410601 (N:D,.N.Y. June 22, 2020). Judge
Khan in Salvagno explained his decision by stating that, "[{}he Court does not define itself to the CDC website,
because the CDC Is not the only reliable source of information about COVID-19, there Is a lack of consensus
regarding COVID-19 risk factors, the CDC itself dos not purport to represent consensus views of the sclence
surrounding COVID-19, and as the retraction of the "high blood pressure” guidance illustrates, the CDC frequently
alters its online guidance in significant ways." Salvagna, No. 5:02-CR-54 {LEK}, at*22, Defendant has attached
additional cases in which district courts across the country have granted compassionate release for prisoners
suffering from hypertension. See Ezhdact A! fer additonal cases gran ey OMpASS ic netke pejecae based

on hoperdensian.

 

 
C2ate 7/1 et rOOeA2PKK DaocumenttLY0s AnéecdOAd2h701 PageBaobiise

 

IV. Defendant's inabillly to provide self-care is especially Important because the facility has unreported
cases, deaths, is overcrowded with no abllity to practice effective social distancing and lacks inadequate
!

testing.

The Defendant is unable to provide self-care within the environment of Allenweod because he is unable to
practice effective social distancing and hygiene to minimize his risk of exposure. The Defendant Is confined a
dormitory style‘housing unit with 6 urinals, 6 toilets, and lives in cubicles with 3 people and Is less than feet from
other inmates. See United States v. Colvin, 19-179, 2020 U.S, Dist, LEXIS 57962 (D.-Conn. Apr, 2020). The
inability to provide self care is being unable to follow the recommended social distancing protocols. United
States v. Amarrah, 2020 U.S. Dist. LEXIS 80396 (E.D. Mich. May 7, 2026), United States v. Saad, No, 16-20-97,

- 2020 U.S, Dist. LEXIS 74949 (E.D, Mich, May 2020); Miller v. United States, 2020 U.S. Dist. LEXIS 62421 (E.D.
Mich. May 2020); United States v. Perez, 2020 U.S. Dist. LEXIS 57265 (S.D.N.Y, Apr. §, 2020).

In Perez, the Court reasoned that confined to his cell suffering serlous debiiitation from surgery, the inmate.
“cannot provide self care because he cannot protect himself from the spread of a dangerous and highly
contagious virus." See also United States v. Campagna, 2020 U.S. Dist. LEXIS 54404 (S.D.N.Y. Mar. 23, 2020)
(holding that a defendant's compromised immune system In the context of the pandemic “diminishes the ability
to provide self care within the environment of the [facllityj,

The Government may offer carlain prison-practice to show they know COVID-19 and have sough to reduce
those risk. However courts have detalled out in grants of compassionate release in other cases have found that
despite the BOP's efforts, they are fighting a losing battle. See Exhibits - FMC Carswell and Seagoville, "With
shockingly limited avaitable testing and inablitty to distance inmates, COVID-19 is going to continue to spread, ;
not only among the inmate population, but also among the staff." Other courts have noted the "obvious short
comings" in the BOP's COVID-19 Action Plan:

. First, testing inside prisons has been scant except for people who self-report symptoms which means
that statistics about the number of infections already In the BOP facilities are largely meaningless.
And second, the plan provides no additional protections for high risk individuals," ... "{E}ven in the
best run prisons, officials might find It difficult if not Impossible to follow the CDC's guidelines for
preventing the spread of the virus among Inmates and staff, practicing fastidious hygiene and
keeping a distance of at least six feet from others.” United States v. Atkinson, 2020 WL 1904585,
at *3 (D. Nev. 2020)(quoting United States v, Esparza, 2020 WL 1686084, at *2 (D, idaho Apr. 7,

_ 2020)(internal citations and footnotes omitted), A BOP OSHA complaint filed March 31, 2020 by .

a correctional officer's union as an "imminent danger report," suggests staff agree with the
foregoing assessment of the BOP's response: The agency's actions ,.. are proliferating the spread of
a known and deadly contagion both within our prison system and to your surrounding coramunities...”

Reportediy as of July 2, 2020 of the 32,194 Inmates tested, a mere 20.1% of the Inmate population, 29% °
of the tesis were coming back positive. The Infection has penetrated 114 BOP institutions, more than 3 In4
faciilties. There are over-10,000 cases "reported" with 4,000+ inmates and 347 staff active cases, a large
incréase from prior weeks. Brandon Solar, Ph. D., et al. COVID-18 Case and Deaths in Fedéral and Stata
Prisons, Journal of American Medical Association, July 31, 2020; bop.gov, COVID-19 Corona virus.

At Allenwood Low, the facility has only testified only 75 of its 1080 inmates, which amounts to just over 2.5%
of the population at the facility. As Judge Rakoff recently noted even while commending the lack of positive
cases at the facility, “this may have also been affected by the law rate of testing." United States v. Austin,
06-CR-991 (JSR), 2020 WL 34476214, at *7 (S.D.N.Y. June 22, 2020). Further, courts fn this Circult and across
the country have granted compassionate release even in facllities without any documented positive cases. As
Judge Ross recognized in one such case, "[i]t is possible that undetected cases are present in the facility.”
United States v. Asaro, 17-CR-127 (ARR), 2020 WL 1899221, at *3 (E.D.N.Y. Apr. 17, 2020); see United States
v. Feucht, 11-CR-60028, Dkt. 53 (S.D. Fla. May 28, 2020)(granting compassionate telease despite no confirmed
cases at FCI Jessup because “{zJero confirmed cases fs not the same thing as zero COVID-19 cases" (citation

 
Crane 77 Tes arr CURED KAK «DorumesttL708 FilecOS4034201  Peeec9908 f.66

 

+

omitted); United States v. Atkinson, 19-CR-55 (JCM), 2020 WL 1904585, *2-4 (D. Nev. Apr. 17, 2020)(granting
compassionate release notwithstanding that FCP Atwater had seen no cases of COVID-19); Amarrah, 17-CR-20464
(JEL), 2020 WL 2220008 (E.D. Mich. May’7, 2020)(releasing medically vulnerable inmate from FC! Loretto despite
no reported COVID-19:cases at the facility); see also United States v. Burrill, 17-CR-494 (RS), 2020 WL 1846788,
at “4 (N.D, Cal. Apr. 10, 2020); United States v. Ben-Yhwh, 15-CR-830 (LEK), 2020 WL 1874125 (D. Haw. Apr. 13,
2020). As of August 1, 2020 Allenwood reported It's first laboratary confirmed case of COVID-19, but has not
engaged fn any protocol testing to address asymptomatic Individuals. . $

The tisk ts far from speculative when it comes to the Defendant. Further, post infection complications in
serlous COVID-19 cases (such as when a person is Intubated and on a ventilator) include acute respiratory distress
syndrome, a potentially life-threatening fung Injury, and lung scarring that can cause "permanent damage." See
e.g., Here's the Damage Coronavirus (COVID-19) Can Do to Your Lungs, The Cleveland Clinic (Mar. 20, 2020)
https:/Avww, health.clevelandclinic.arg/heres-the-damage-coronavirus-covid 19-can-do-to-your-lungs; Lois
Parshley, The Emerging Long-Term Complications of COVID-19, Explained, Vox (May 8, 2020)
. hitps:/Awww.vox.com/202.0/5/8/21 251 899/coronavirus-fong-term-effacts-symptoms,

Even If Defendant were to survive COVID-19, his risk of life-long complications from the virus is higher because
of his underlying medical conditions, as it puts him at higher risk of having a serious case and being placed on a
ventilator, which in turn Increases the risk of a lung Injury, scarring, and lasting, debilitating effects. See Lisa Du,
Virus Survivors Could Suffer Severé Health Effects for Years, Bloamberg News (May 12, 2020),
https://www.bloomberg.com/news/articles/2020-05-12/covid-1 9-s-heallheffectscan-last-long-after-virus-is-gone.

For vulnerable individuals like Defendant, there Is no place more dangerous right now than a federal prison.
While the BOP has made efforts to reduce the spread of the virus throughout the federal prison system, the rate of
infection Is far higher within the BOP than within the community at large, and continues to spread at an alarming
rate, Recent studies show that the rate of infection amongst prisoners was 5.5 times higher than the general
population, See Brendan Saloner, PHD, et al., COVID-19 Cases and Deaths in Federal and State Prisons, JAMA

(July 8, 2020) dol:10.100.4/ama.2020/1/2528,
\. 3553(a) factors weight in favor of modifying Defendant's sentence.

, The Court must consider the facts underlying Defendants conviction, his record during incarceration, his
current health, and the health risks to particularly vulnerable inmates created by the pandemic.

Releasing the defendant early would not materially undermine the goals of just punishment, or general
deterrence, particularly when balanced against the significant risk to Defendant if he were infected. While the
Court previously made determinations regarding an appropriate sentence, the same sentence is neither just nor
necessary where there Is a real risk that It could be transferred into a death sentence, See United States v. Field,

'18-CR-426,'2020 U.S. Dist. LEXIS 78112 (S.D.N.Y. May 4, '2020)(Oeken, J.). °

"[E]vidence of post sentencing rehabilitation may plainly be relevant to ‘the history and characteristics of the
defendant." Peppers v. United States, 562 U.S. 476, 491 (2011)}(clting 18 U.8.C. 3553(a)(1). indeed, a "number
of courts have ... considered a defendant's rehabilitation in granting compassionate release,” United States v.
Brown, 4-08-cr-00227-1, 2020 U.S. Dist. LEXIS 87133 (S.D. lowa Apr. 29, 2020), in connection with his motion
for compassionate release, defendant has submitted his most recent Education Transcript demonstrating his

rehabilitative programming. Exhibit 'C'. ,

As noted, during defendant's incarceration he has participated in a number of education programs,
rehabilitative and Job readiness programs as demonstrated by his most recent progress report, Other courts
have considered similar accomplishments by an Inmate sufficient to establish the inmate's rehabilitation,
favoring a sentence reductlon. See United States v. Decator, 2020 U.S. Dist, LEXIS 60109 (D. Md. Apr. 6, 2020)
(finding that Section. 3553(a){1) factor favor compassionate release because, interalia, “[w]hlle Incarcerated,
Deactor has participated in extensive education and rehabliitative programs,"); United States v. Perez, 2020
U.S. Dist. LEXIS 45635 (D. Kan. Mar. 11, 2020)(finding the Inmates rehabilltation favored campasstonate release

where Inmate has availed himself of various education programs").

 

 
CBRE TB AOKI Deotimerntl708 Fileec0oAgan7a1 RagecLDcptL66

 

WHEREFORE, FOR THE FOREGOING reasoned ar
ree guments, Defendant prays this Honorable C i
for compasstonate release and impose a sentence of time served and or ‘ime served with the remainder orale nis motion

sentence on supervised release with a condition of home confinement and order immediate release or Issue an order

to show cause without further delay.
{

Respectfully submitted this Sap day of August, 2020.

| declare the foregoing to be true and correct under penalty of perjury,
. ae -

“
Anton SALTON, Ret Me. 7Z7S20S4
LSCI Allenwood "
P © Box 1000
White Deer, PA 17887

Release Plan

Residence
Yel Elrabeth RD Jonlfoun HETS wy ISIE
Mon -Katanna SAana DAD~ Nika veite KLishiae SA uy Ans

Financial Support ‘

The defandant's f, ‘ .
himsett nt's family will provide any needed financial support until he Is able to obtain employment and sustain

Medical Care
The Defendant wilt enroll in Medicaid and or the Affordeare Care Act to meet his medical needs,

Application for compassionate release, pursuant to 18 U.S.C. Section 3582, is denied.
Defendant has not substantiated his claims of hypertension and, in fact, the record suggests
his assertion is contradicted by medical documents. Moreover, while many inmates and staff
have tested positive at Allenwood, more recent data prove that nearly 1000 inmates and nearly
‘500 staff-have been vaccinated, suggesting that the vaccine is available to Defendant.
Moreover, consideration of the Section 3553(a) factors independently argues for denial of this
application. Defendant committed serious crimes and hardly has a spotless criminal past.
Granting early release would undermine the deterrent and respect-for-the-law factors that were
crucial in the sentence the Court imposed.

So Ordered.

V 9/21

 
OD 111061166
Hypertension/High @iePrfdea ge COLT KAR CL yep fLPDB\ JRileiosMoi2n1 Page

United States v. Handy, 3:10-cr-00128-RNC-8. 2020 WL. 2487374-(D.-Conn-May 14,2020); .
~_United States v. Mattingly, 6:1 5-cr-00005-NKM-JCH, 2020 WL 2499707 (W.D. Va. May 14, 2020);
United States v. Lopez, 1:18-cr-02846-MV-1, 2620 WL 2489746 (D. N.M.. May 14, 2020); ‘ . aly
United States v. Gutman, 1:19-cr-00069-RDB-2, 2020 WL 2467436 (D. Md, May 13, 2020); Cases qran “y

United States v. Sedge, 1:16-cr-00537-KAM, 2020 WL 2476074 (E.D. N.Y. May 13, 2020); Compass lant

United States y. Barber, 6:18-cr-00446-AA, 2020 WL 2404679 (D, Or.. May 12, 2020); . . no fo

United States v. Rivernider, 3:10-cr-00222- RNG, 2020 WL 2393950 {D. Conn. May 42,2020), reltcise based

United States v. Ramirez, 1:17-cr-1 0328-WGY, 2020 WL 2402858 (D. Mass, May 12, 2020); im fy pedon sunt [{
United States v. Ullings, 1:1 0-cr-00406-MLB-1, 2020 WL 2394096 (N.D. Ga, May 72, 2020); h d pe shure.
United States v, Valencia, 1:15-cr-004 63-AT-1, 2020 WL 2319323 (S.D. N.Y. May 11, 2020): hag b loo pre’
United States v, Foreman, 3:19-cr-00062-VAB-1, 2020 WL 2315908 .(D. Conn. May 11, 2020);

United States v. Reddy, 2:13-cr-20358-MFL-LJM-1, 2020 WL 2320093 (E.D. Mich. May 11, 2020);
United States v. Pena, 1:1 5-cr-00551-AJN-1, 2020 WL 2301199 (S.D, N.Y. May 8, 2020);

United States v. Connell, 18-cr-00281-RS-1 , 2020 WL 2315858 (N.D. Cal, May 8, 2020);

United States v. Vo, 15-CR-0034 0-BLF-2, 2020 WL 2300104 (N.D. Gal. May 7, 2020);

United States v.. Quintero, §:08-cr-06007-DGL-1, 2020 WL 24 78171 (W.D. N.Y, May 6, 2020);
United States v. Reid, 3:17-cr-001 750-CRB-2, 2020 WL 2128855 (N.D. Cal. May 5, 2020);

United States v. Pahon, 2:17-cr-00165-AB-1, 2020 WL 24 12265 (E.D. Penn. May 4, 2020);

United States v. Guzman Soto, 1:18-cr-10086-IT-4, 2020 WL 2104787 (D. Mass, May 1, 2020);
United States v. Etzel, 6:17-CR-00004-AA, 2020 WL 2096423 (D. Or. May 41, 2020):

United States v. Lacy, 3:15-cr-30038-SEM-TSH-1, 2020 WL 2093363 (C.D. lil. May 4, 2020);
United States v. Ardila, 3:03-cr-00264-SRU-1, 2020 WL 2097736 (D, Conn. May 1, 2020);

United States v. Rivera, 1:86-cr-04 124-JFK-4, 2020 WL 2094094 (S.D. N.Y, May 1, 2020);

United States vy, Pinkerton, 15-CR-30045-3; 2020 WL 2083968 (C.D, HL. Apr. 3G, 2020);

 

United States v. Pinkerton, 4 5-CR-30045-3, 2020 WL. 2083968 (C.D..iI, Apr. 30, 2020);

United States v. Saad, 2:1 8-cr-20197-DPH-MKM-1, 2020 WL 2065476 (E.D, Mich. Apr. 29, 2020);
United States v. Brown, 4:05-cr-00227-RP-CFB-1, 2020 WL 2094802 (S.D, lowa Apr, 29, 2020);
Jnited States v. Bertrand, 3:00-cr-00042-LC-1, 2020 WL 2179387 (N.D, Fla, Apr. 29, 2020);
Jnited States v. Musumeci, 1:07-cr-00402-RMB-1, Dkt, No. 58 (S.D.N.Y. Apr.. 28, 2020); |
Jnited States v. Handy, PJM 04-0589, 2020 WL 2041666 (D. Md. Apr. 28, 2020);

Jnited States v. Harper, 7:18-cr-00025-EKD-JCH-1, 2020 WL 2046384 (W.D. Va. Apr, 28, 2020);
Jnited States v. Robinson, 3:1 8-cr-00597-RS-1, 2020 WIL. 1982872 (N.D. Cal. Apr, 27, 2020);
Jnited States v. Sanchez, 1:95-cr-00421-MGC-1, Dkt. No. 290 (S.D. Fla. Apr. 27, 2020); |

Jnited States v, Dillard, 1:15-cr-170-SAB, Dkt. No. 77 (D. Idaho Apr. 27, 2020);

Inited States v. Williams, 3:17-CR-124 -(VAB); -1, 2020 WL 1974372 (D. Conn. Apr, 24, 2020);
Inlted States v. Coles, 2:00-cr-20051-SEM-TSH-4 » 2020 WL 1976296 (C.D. Ill. Apr. 24, 2020);

nited States v. Jackson, 4:14-CR-00676, 2020 WL 1955402 (S.D, Tex, Apr. 23, 2020);
nited States v, Logan, 1:42-cr-00307-LEK-1, Dkt. No. 179 (N.D. N.Y, Apr. 22, 2020);
ited States v. Bess, 16-CR-156, 2020 WL 1940809 (W.D.N.Y. Apr, 22, 2020);
tited States v. Curtis, 1:03-cr-00533-BAH-4 » 2020 WL 1938543 (D, D.C, Apr. 22, 2020};
uted States v. Scparta, 4 :18-cr-00578-AJN-1, 2020 WL 1910484 (S.D.N.Y. Apr. 20, 2020);
ited States v. Jollng, 6:15-cr-0011 3-AA-4, 2020 WL 1903280 (D. Or. Apr. 17, 2020);
lited States v. Gileno, 3:19-cr-1 61-(VAB), 2020 WL. 1904866 {D. Conn. Apr. 17, 2020);
uted States v. Hammond, 1:02-cr-00294-BAH-1, 2020 WL. 1891980 (D, D.C. Apr, 16, 2020);.
ited States v.. Samy, 2:16-er-20610-AJT-DRG-1, 2020 WL 1888842 {E.D.-Mich. Apr, 16, 2020):
ited States v. Ben-Yhwh, CR 15-00830 LEK, 2020 WL 1874125 (D. Haw, Apr. 13, 2020);
lited States v. Sawicz, 1:08-cr-00287-ARR-1, 2020 WL 1815854 (E.D.N.Y. Apr. 10, 2020);
ited States v. Burrill, 17-CR-00491-RS-2, 2e (N.D, Cal. Apr, 10, 2020);
ited States v. Miller, 2:1 6-or-20222-AJT-RSW-1, 2020 WL 1814084 (E.D, Mich. Apr. 9, 2020);
ited States v. Hansen, 4 :07-cr-00520-KAM-2, 2020 WL. 1703672 (E.D. N.Y. Apr. 8, 2020);
ited States v. Gross, 4:1 5-cr-00769-AJN-3, 2020 WL. 1673244 (S.D.. N.Y. Apr. 6, 2020);
lted States v. Zukerman, 1:16-cr-00194-AT-1, 2020 WL 1659880 (S.D. N.Y. Apr. 3, 2020);
ited States v. Ghorbanl, 18-cr-255-PLF (D.D.C. Apr. 3, 2020); .
ted States v. Colvin, 3:19-cr-004 79-JBA-1, 2020 WL 1613943 (D. Gonn. Apr. 2, 2020);
ted States v, Rodriguez, 2:03-cr-00271-AB-1, 2020 WL 4 627331 (E.D. Penn. Apr. 1, 2020);
ted States v. Muniz, 4:09-cr-00199-1, 2020 WL 1 540325 (S.D, Tex, Mar. 31, 2020);
ted States v. Harpine, 6:94-cr-60156-MC-1 , Dkt. No. 221 (D, Or, Mar. 27, 2020)
CaaBe7H POcPLORASOOKIIK DaeanieAnL Fas Fitdacde3hHel Paged 2Hdi66

 

SALJANIN, Anton
Register No.: 72752-054

Lycoming B
Page 1 ‘

Inmate Request to Staff Response

 

This is in response to your Request to Staff received on April 16,
2020, wherein you request a Compassionate Release/Reduction in
Sentence (RIS) based upon Specific Extraordinary and Compelling
Circumstances, specifically, you are at high risk of contracting
- COVID-19.

In accordance with Program Statement 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18
U.S.C, 3582 and 4205(g), Elderly Inmates with Medical Conditions must
be Age 65 and older. You are only 48 years old and as such are not
eligible for early release under the PS 5050.50.

RIS consideration may also be given to inmates who have an incurable,
progressive illness or who have suffered a debilitating injury from
which they will not recover. Your case was reviewed and determined
that you’ have no debilitating medical conditions.

In accordance with policy, the BOP should consider a Reduction in
Sentence if the inmate is:

* Completely disabled, meaning the inmate cannot carry on any
self~care and is totally confined to a-bed or chair. You are
able to maneuver within the living quarters. You are able to
address your normal living needs.

* Capable of only limited self~care and is confined to a bed or
chair more than 50% of waking hours. You are able to maneuver
within the living quarters. You are able to walk to Health
Services. You are able to walk to Food Service. You are able
to address your normal living needs.

Accordingly, your request for a Compassionate Release/Reduction in
Sentence is denied.

 
C2A8°7/1 Beet OOAPQOKMKK Didcanmant?08 Firédde/g2ha1 Paged3abdiG6

 

 

ALPA3 * INMATES EDUCATION DATA * 07-01-2020
PAGE 0601 OF OO1 * TRANSCRIPT * 13:08:25
REGISTER NO: 72752-054 NAME..: SALUGANIN FUNC: PRT

FORMAT.....: TRANSCRIPT RSP OF: ALF-ALLENWOOD LOW FCI

EDUCATION INFORMATION

FACL ASSIGNMENT DESCRIPTION

ALP ESL HAS
ALF GED HAS

SUB-FACL

ALF
ALF
ALF
ALF
ALF
ALF

ALF

ALF
ALF
ALF
ALF
ALF
ALF
ALF
AGE
ALF
ALF
ALF
ALF
ALF
ALF
ALF
ALF
" CAA
CAA
CAA
CBA
CAA
CAA
CAA
CAA

Gooa

SCP
scp
scp
SCP
SCP
SCP
sce
SCP

a

ENGLISH PROFICIENT

DESCRIPTION

RHU AFRICAN AMERICAN HISTORY
STRATEGIES FOR IMPROVING WELL
RAU HOW GOVERNMENT WORKS

RHU WORLD WAR 1

RHU BASICS OF BORROWING

RHU BARLY CIVILIZATIONS

RHO WORLD WAR 2 ACE COURSE
RHU FACES OF AMERICAN REVOLUTN
RHU EXPLORING GEOMETRY

RHU START A SMALL BUSINESS
RHU FAMOUS MALE SPORTS STARS
RHU PASS THE US CITZNSHP TEST?
RHU ACE GUIDE TO ONLINE SAFETY
RHU EXPLORE ALGEBRA

RHU EARTH SCIENCE ACE COURSE
RHU CHECKROOK MATH

RRU EARLY NORTH AMERICA

REU OUR SOLAR SYSTEM

NUTR DIGESTIVE & RESPIRATORY

-.. CARDIO AND LYMPHATIC SYSTEM

ENDOCRINE SYSTEM & BLOOD
THE NERVOUS SYSTEM
EXERCISE PRYSIOLOGY (REC)
VT HORTICULTURE .
BEGINNING PAINTING

CLASS ON DAILY NUTRITION NEED
BEGINNING GUITAR

BEGINNING DRAWING
INTRODUCTORY CROCHET CLASS.
BEGINNING CALLIGRAPHY

RPP4 US PROBATION

ve
ARKP
Money Simewef vo

Hispania: Amerrcans

COMPLETED GED OR HS DIPLOMA

EDUCATION COURSES

START DATE/TIME STOP DATE/TIME
10-08-2018 1224 CURRENT

START DATE
06-26-2020
96-20-2020
06-19-2020
06-19-2020
06-19-2020
06-19-2920
06-19-2020
06-19-2020
06-12-2026
06-12-2020
06~12-2020
06-12-2020
06-12-2020
06-12-2026
06-05-2020
06~05-2020
06-01-2020
06-01-2020
63-02-2020
02-11-2020
OL-07-2020
12-03-2019
10-30-2019
07-02-2019
04-29-2019
04-29-2019

04-29-2019

04-29-2015
04-29-2019
04-29~2019
03-08-2013

11-27-2018 1503 CDRRENT

STOP DATE EVNT AC LV HRS

CURRENT

CURRENT

06-24-2020
06-24-2020
06-24-2020
06-24-2020
06-24-2020
06-24-2020
06-18-2020
06-18-2020
06-17-2020
06-17-2020
06-17-2020
06-17-2026
06-11-2020
06-11-2020
06-95-2020
06-05-2020
03-17-2020
02-25-2020
01-21-2020
12-17-2019
10-30-2019
08-28-2019
05-31-2019
05-31-2019
05-31-2019
05-31-2019
05-31-2019
05-31-2019
03-08-2019

not lista

TRANSACTION SUCCESSFULLY COMPLETED

MOTOR ng Ag rr gong toot too

ANANANAMQANMAGANQANAANAAANANRAANAANA

MOO PP od ddd

WwWwke WwW oo lo

 
Caeee 77 LB ar OURAN DinocumesntL7is Hildéeh0S4036221 Pageclé4obi166

 

Families Worried About Laved Ones in COVID-19 Outbreak at Federal Prison in Seagoville

Families are worried for their loved ones who may be incarcerated at FCI Seagoville after more than 1,100 have tested positive

and one person died.
By Sophia Beausolell Published July 20, 2020 Updated on July 20, 2020 at 7:10 pm

The federal prison in Seagoville has the largest outbreak of coronavirus of any federal prison in the country and on Friday, the
Federal Bureau of Prisons announced that an inmate died due to complications from COVID-19,

There are 1,798 men who are housed at the facility, according to BOP and 1,132 Inmates and nine staff have tested positive for
the disease, ,

"A week ago he told me he had tested positive for it and he didn't have any symptoms and was good so far, and then he called
me yesterday and said he was having symptoms," sald Angle Tatum of her brother, Rudolph, who ts serving a 23-year sentence
for a drug offense. "He can't smell anything, he can't taste anything, he’s having body aches."

She said she’s worrled about her older brother given the situation and the fact someone died fromm complications last week.

According to a statement, the inmate who died was 65-year-old James Gianetta. He tested positive for COVID-19 on June 26
and two days later was evaluated at the Federal Correctional Institution (FCl) Seagoville for shortness of breath and other
respiratory Issues.

BOP said the he was taken to the hospital, later placed on a ventilator and dled on Thursday. He had a pre-existing medical
condition and had been at the Seagoville facility since August of last year.

Gianetta was sentenced In the District of Massachusetts to Serve a 167-month sentence for conspiracy to distribute and
possession with Intent to distribute methamphetamine, distribution of 50 grams or more of methamphetamine and conspiracy to

launder monetary instruments.

In a statement, BOP said in part, "The BOP Is carefully monitoring the spread of the COVID-19 virus. As with any type of
emergency situation, we carefully assess how to best ensure the safety of staff, inmates and the public. All of our facilities,
including FC! Seagoville, are implementing the BOP's guidance on mitigating the spread of COVID-19. That guidance can be
found on our website.”

1.

The federal bureau said it was following CDC guidance and all inmates who are positive for COVID-19 or symptomatic are
’ isolated and provided ‘appropriate treatment. - ' .

BOP said all institutions, Including FC! Seagovilte, have areas set aside for quarantine and Isolation. Currently, they are not
utilizing tents at this location.

"The majority of inmates who tested positive for COVID-19 are asymptomatic (positive with no symptoms) and do not require
the level of care offered In a hospital setting," BOP said in a statement.

"We are deeply concerned for the heaith and welfare of those inmates who are entrusted to our care, and for our staff, thelr
families, and (he communities we live and work in. itis our highest priority to continue to do everything we can to mitigate the
spread of COVID-19 In aur facilities," said the Bureau of Prisons in a statement.

 
Cae 77 Lar ORI KNUK Dinormemtl728 Filéed0SA034201 Pagedl boop il66

 

Time Reports on Worsening Outbreak at FMC Carswell
Over 506 Inmates Test Pasitive for Coronavirus at Texas Federal Medicat Prison
BY ASSOCIATED PRESS JULY 21, 2020 11:04 PM EDT

(FORT WORTH, Texas) More than 500 women at a federal medical prison in Texas have tested positive for the coronavirus, in
one of the largest confirmed outbreaks at a federal prison, the Bureau of Prisons said,

The number of confirmed cases at the Federal Medical Center-Carswell in Fort Worth jumped to 510 on Tuesday, just two days
after the Bureau of Prisons reported that 200 women there had tested positive for COVID-19, the Illness caused by the
coronavirus. Only the federal prison In Seagoville, also located in the Dallas-Fort Worth area, had more infected inmates, with
1,156 cases as of Tuesday.

"We're like a whole bunch of hamsters In a cage chasing our own tails," said Carswell Inmate Holll Chapman.

Three weeks ago, the prison had reported only three confirmed cases of the virus among inmates, One prisoner, Andrea Circle
Bear, died in April, On July 12, 69-year-old Sandra Kincaid became the second woman to die there from the Virus. The third, 51-
year-old Teresa Ely, died Monday.

FMC-Carswell holds female inmates with medical and mental health issues. It currently has 1,367 prisoners, Since April, many
inmates have told the Forth Worth Star-Telegram that they were concerned the virus could spread through the prison,

One of the Inmates who has tested positive for the virus Is Reality Winner, a former government contractor who is serving a five
-year prison sentence after she pleaded guilty to mailing a classified report to a news organization.

Carswalt's administration directed questions to the Bureau of Prisons, The agency said in a statement that its taking
precautions ta stem the virus’ spread," .

“As with any type of emergency situatlon, we carefully assess how to best ensure the safety of staff, Inmates and the public,"
the agency said, “All of our facilities are implementing the BOP's guidance on mitigating the spread of COVID-79."

Last week, several women at Carswell told the newspaper that the facility did not have enough sanitizing supplies or protective
equipment. The women also noted that cells are not immediately cleaned after someone tests positive. Inmate Sandra
Shouiders said mattresses used by women who have tested positive are piled up in a TV room.

“We feel basically abandoned," she said. "{Officers) are saying they're doing all this stuff for us, that they're in here with us. But
they're not the ones in 24-hour quarantine, left in a 6-by-6 cell with three other people with 10 minute showers, 10 minutes to be
on the phone or email to communicate with their familles."

 

 
 

 

ANTON SAcTANIN, Rece T2752-05uU.
Low SE@ORATY CORRECTIONAL [WsttTOTTON
PUENWIdOD |

PO BOX IiQOO

Wire Dea, PA 11887

 

Unwen Snreces Disteter Cougar

 

CBSE TIGEOOMD KK Dinmuirierntl7(s Fileel0oi03/281 Fegeel Boob {L66.

300 QuUARROPAS st —

: Witte Plas NY /066/

.

I
po SEP Go Bazy Ou
|
PP ae |
|

 

 

i loHAt heed APE aH aHR|FTge

 
